MEMORANDUM**
Pedro Alberto Cruz Valdez, a native and citizen of Mexico, petitions pro se for re*835view of the decision of the Board of Immigration Appeals (“BIA”) denying his motion to reopen removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion, Ordonez v. INS, 345 F.3d 777, 782 (9th Cir.2003), and we deny the petition for review.
The BIA did not abuse its discretion by denying Cruz Valdez’s motion to reopen because his bare assertion that a potential change in immigration law would allow him to stay in the United States, absent any evidence that such a law is currently in place and, if it were, that he would meet its requirements, failed to establish a prima facie case for cancellation of removal. See 8 C.F.R. § 1003.2(c)(1); Ordonez, 345 F.3d at 785.
We lack jurisdiction over Cruz Valdez’s remaining contentions concerning the agency’s underlying decision because he did not file a petition for review from that order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.